 Case 1:19-cv-00255-NT Document 26 Filed 10/30/19 Page 1 of 2                      PageID #: 158



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE



HILLARY WHITE, an individual;

Plaintiff,                                             Civil Action No. 1:19-cv-00255-NT

v.

AMAZON.COM, INC., a Delaware Corporation;
and DOES 1-10,

Defendants.




                          PLAINTIFF’S VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Hillary White hereby

submits this voluntary dismissal, without prejudice, of all claims asserted in this action.


       DATED at Falmouth, Maine this 30th day of October.


Respectfully submitted,

 /s/ Emily A. Danchuk
 Emily A. Danchuk, Esq.

 Danchuk Law, LLC
 2 Victoria Lane
 Falmouth, ME 04105
 (207)747-4135
 emily@emilyesquire.com

 Attorney for Plaintiff Hillary White
 Case 1:19-cv-00255-NT Document 26 Filed 10/30/19 Page 2 of 2                      PageID #: 159



                                 CERTIFICATE OF SERVICE

       I, Emily A. Danchuk, attorney for Plaintiff, hereby certify that on the above date,

I electronically filed Plaintiff’s Voluntary Dismissal in this matter with the Clerk of Court

using the CM/ECF system which will send notification of such filing(s) electronically to

all attorneys of record receiving electronic notices in this case.




                                                  /s/ Emily A. Danchuk
                                                  Emily A. Danchuk, Esq.

                                                  Attorney for Plaintiff Hillary White
